SUPREME COURT OF ARIZONA
                           En Banc



FRANK J. CONTI,                     ) Arizona Supreme Court
                                    ) No. CV-02-0229-AP/EL
               Plaintiff-Appellant, )
                                    ) Maricopa County
                  v.                ) Superior Court
                                    ) No. CV 2002-012089
DAVID B. BISHOP; MARICOPA COUNTY    )
BOARD OF SUPERVISORS; HELEN         )
PURCELL, in her official capacity   )
as Maricopa County Recorder; KAREN )
OSBORNE, in her official capacity   ) MEMORANDUM DECISION
as Maricopa County Elections        ) (Not for Publication -
Director,                           ) Ariz. R. Sup. Ct. 111)
                                    )
              Defendants-Appellees. )
                                    )
____________________________________)


        Appeal from the Superior Court of Maricopa County
              The Honorable Mark W. Armstrong, Judge
                             AFFIRMED

_________________________________________________________________

Frank J. Conti, Pro Se                                      Phoenix

H.M. Bohlman                                                  Tempe
Attorney for David B. Bishop

Richard M. Romley, Maricopa County Attorney               Phoenix
By   Jill M. Kennedy, Deputy County Attorney
     and Otis Smith, Deputy County Attorney
Attorneys for Maricopa County Board of Supervisors,
Helen Purcell, and Karen Osborne
_________________________________________________________________
M c G R E G O R, Vice Chief Justice

¶1        Frank Conti, a candidate for Justice of the Peace in the

Central Phoenix precinct, filed an election challenge in superior

court challenging numerous signatures on David Bishop’s nominating
petitions for the same office.            See Arizona Revised Statutes

(A.R.S.) § 16-351.A (Supp. 2001).        In addition, Conti alleged that

Bishop’s    failure   to    timely   file    an   amended     Statement    of

Organization (Statement) for his political committee required that

his name not be placed on the Republican primary ballot.           The trial

court entered judgment for Bishop and the County defendants.               We

previously issued an order affirming the superior court judgment.

Conti v. Bishop, No. CV-02-0229-AP/EL, Order (July 17, 2002). This

decision explains our order.     We exercise jurisdiction pursuant to

A.R.S. section 16-351.A.

¶2          Bishop filed his Statement on March 25, 2002.                 The

Statement listed the office sought as “East Phx. JP #1.”               Within

hours of filing the Statement, Bishop realized that, although he

currently resided in the East Phoenix #1 Justice of the Peace

precinct,   newly-adopted    precinct     lines   placed    him   in   another

precinct for the 2002 election.          He then telephoned the Maricopa

County Elections Department to correct the error. Prior to posting

the Statement as a public record, an elections department employee

changed the Statement to indicate that Bishop sought the office of

“Central Phx. JP” and noted, “KP-per candidate by phone 3/25/02.”

Bishop filed an amended Statement on June 28, 2002 and paid a civil

penalty pursuant to A.R.S. section 16-924.             All the petitions

Bishop circulated indicated that he sought the office of Justice of

the Peace in the Central Phoenix precinct.


                                     2
¶3         The relevant statutes require that candidates file an

amended Statement within five days after any information contained

in the Statement changes, but do not explicitly provide a penalty

for failure to timely file the amendment. See A.R.S. § 16-902.01.D

(Supp. 2001).     Section 16-924, however, provides that the county

attorney may serve a candidate with an order requiring compliance

with the campaign finance statutes, including section 16-902.01.

A.R.S. § 16-924.A (Supp. 2001).         In the absence of compliance by a

candidate, the county attorney may assess a civil penalty not

exceeding one thousand dollars.             A.R.S. § 16-924.B.         Bishop was

assessed, and he paid a civil penalty when he filed his amended

Statement.    The statutes do not call for disqualification, and we

decline to require such a penalty here.1

¶4           Conti argues that Bishop should be disqualified from

appearing on the ballot because he obtained all his petition

signatures before he amended his Statement.                No evidence of record

shows either that Bishop intended to defraud anyone who signed his

nominating    petitions    or    that   any       person   who   signed    Bishop’s

petitions was actually misled.              Rather, the evidence shows that

Bishop’s   Statement,     when   posted      as    a   public    record,   and   all

Bishop’s nominating petitions correctly indicated that he sought



     1
          We do not decide whether, in situations such as those
involving   allegations   of   an  intent   to   defraud   voters,
disqualification would be the proper penalty for failing to comply
with the statutes.

                                        3
the Office of Justice of the Peace in the Central Phoenix precinct.

¶5        Conti also challenges all the signatures on two of

Bishop’s petitions because the circulators failed to properly

complete the verification on the back of the petition. On petition

number 11, the circulator failed to fill in the blank regarding the

county in which she was eligible to register to vote.   On petition

number 21, the circulator listed a post office box rather than her

residence address.

¶6        In light of Arizona’s policy of encouraging citizen

participation in the electoral process, we look for substantial

compliance with petition requirements when assessing the effect of

petition errors. Clifton v. Decillis, 187 Ariz. 112, 113, 927 P.2d
772, 773 (1996).   The circulators here substantially complied with

the requirements of section 16-321, which requires only that

petition circulators be qualified to vote in Arizona.    See A.R.S.

§ 16-321.C (Supp. 2001).

¶7        The circulator who failed to fill in the county in which

she was eligible to register included her residence address, which

clearly indicates that she is a resident of Maricopa County.     In

addition, she circulated six other petitions for Bishop, and on all

those petitions included the Maricopa County designation.      The

circulator who failed to include her residence address, using a

post office box instead, holds an order of protection.    We agree

with the trial judge that she could choose not to put her safety at


                                 4
risk by making her residence address public record, so long as she

provided an address at which she could be reached.

¶8         Finally, Conti argues that twenty signatures must be

invalidated because the signers are not registered to vote at their

current residence address within the Central Phoenix Justice of the

Peace precinct.   Conti argues that these people were not qualified

to vote for Bishop at the time they signed his petition.              See

A.R.S. § 16-322.A.7 (Supp. 2001). Bishop and the County defendants

counter that Pacuilla v. Cochise County Board of Supervisors, 186
Ariz. 367, 923 P.2d 833 (1996), requires that the signatures be

deemed   valid.   Because    Bishop    obtained   325   otherwise   valid

signatures and needed only 291, these twenty signatures could not

affect Bishop’s ballot status.    Accordingly, we do not decide this

issue.

¶9         For the foregoing reasons, we affirm the judgment of the

superior court.



                            _______________________________________
                            Ruth V. McGregor, Vice Chief Justice

CONCURRING:


___________________________________
Charles E. Jones, Chief Justice


___________________________________
Stanley G. Feldman, Justice



                                   5
___________________________________
Michael D. Ryan, Justice


     Justice Rebecca White Berch      did   not   participate   in   the
determination of this matter.




                                6